DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide proper antecedent basis for the subjection matter of claim 9. Specifically, specification does not disclose wherein a dummy fin between the first and the second fin, the lower portion of the dielectric structure contacts the STI region as required by claim 9.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 9, i.e. wherein a dummy fin between the first and the second fin, the lower portion of the dielectric structure contacts the STI region must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheng (US 2018/0233500).
Regarding claim 1, Cheng discloses a semiconductor device comprising: a first fin (Fig.1, numeral 123)  over a substrate (102); a second fin (127) over the substrate (102) and adjacent to the first fin (123); a dummy fin  (124’)  ([0031]) between the first fin (123) and the second fin (127); a first metal gate  (150) over the first fin (123); a second metal gate (150) over the second fin (127), wherein a first longitudinal direction of the first metal gate is along a same line as a second longitudinal direction of the second metal gate (Fig.1, numeral l  150); and a dielectric structure  (160), (180) over the dummy fin (124’), wherein the dielectric structure (160), (180)  is disposed between and contacts the first metal gate (150) and the second metal gate (150), wherein the dielectric structure has an upper portion (upper portion of (180)) and a lower portion (lower portion of (180), (160)) disposed between the upper portion (180) and the substrate (102), wherein the lower portion (160) extends beyond lateral extents of the upper portion (180) along the first longitudinal direction.
	Regarding claim 2, Cheng discloses wherein the lower portion of the dielectric structure (Fig.1, numeral 160, lower portion of (180)) contacts a top portion of the dummy fin (124’).  
Regarding claim 3, Cheng discloses wherein a lower surface of the dielectric structure (160) facing the substrate (102) is closer to the substrate (102) than an upper surface of the first fin (123) distal from the substrate (102).  
Regarding claim 5, Cheng discloses wherein the lower portion (160), (180) and the upper portion of the dielectric structure (upper portion of (180) have a same width measured along a direction perpendicular to the first longitudinal direction (Fig.1).  
Regarding claim 7, Cheng discloses wherein a cross-section of the lower portion of the dielectric structure along the first longitudinal direction has an oval shape, a diamond shape, or a rectangular shape (Fig.1, numeral 160).  
Claim(s) 1-5, 7, and 9- 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tung (US 2017/0278928).
Regarding claim 1, Tung discloses a semiconductor device comprising: a first fin (Fig.14, numeral 408’)  over a substrate (300); a second fin (508’) over the substrate (300) and adjacent to the first fin (408); a dummy fin  (310)  ([0026]) between the first fin (408’) and the second fin (508’); a first metal gate  (414) over the first fin 408’); a second metal gate (514) over the second fin (508’), wherein a first longitudinal direction of the first metal gate is along a same line as a second longitudinal direction of the second metal gate (Fig.14, numerals 414, 514); and a dielectric structure  (412), (312) over the dummy fin (310), wherein the dielectric structure (412), (312)  is disposed between and contacts the first metal gate (414) and the second metal gate (514), wherein the dielectric structure has an upper portion (312) and a lower portion (412) disposed between the upper portion (312) and the substrate (300), wherein the lower portion (412) extends beyond lateral extents of the upper portion (312) along the first longitudinal direction.
Regarding claim 2, Tung discloses wherein the lower portion of the dielectric structure (412) contacts a top portion of the dummy fin (310).  
Regarding claim 3, Tung discloses wherein a lower surface of the dielectric structure (412), (304’’) facing the substrate (300) is closer to the substrate (300) than an upper surface of the first fin (408’) distal from the substrate (300).  
Regarding claim 4, Tung discloses wherein an upper surface of the dielectric structure (312) distal from the substrate (300) is level with an upper surface of the first metal gate (414).  
Regarding claim 5, Tung discloses wherein the lower portion (412) and the upper portion of the dielectric structure (312); (304’’) have a same width measured along a direction perpendicular to the first longitudinal direction (Fig.14) (note: any part of (312), (412), (304’’) can be defined as lower and upper portions).  
Regarding claim 7, Tung discloses wherein a cross-section of the lower portion (304’’) of the dielectric structure along the first longitudinal direction has an oval shape, a diamond shape, or a rectangular shape (Fig.1, numeral 312).  
Regarding claim 9, Tung discloses comprising a shallow trench isolation (STI) region (Fig.14, numeral 302 adjacent to the first fin and the second fin, wherein the lower portion of the dielectric structure (304’’) contacts the STI region (302).  
Regarding claim 10, Tung discloses wherein the first fin and the second fin extend further from the substrate than the dummy fin ([0027]).
Regarding claim 11, Tung discloses a semiconductor device comprising: a first fin (Fig.14, numeral 408’) and a second fin (508’) that protrude above a substrate (300); a first gate structure  (414) over the first fin (408’) and a second gate structure (514) over the second fin (508’); and a dielectric structure (304), (412), (312) between the first gate structure (414) and the second gate structure (514), wherein a first sidewall of the 
Regarding claim 12, Tung discloses wherein an upper surface of the dielectric structure (Fig.14, numeral 312) distal from the substrate (300) is level with an upper surface of the first gate structure (414) distal from the substrate (300), wherein a lower surface of the dielectric structure (304”), (412)  facing the substrate (300) is closer to the substrate (300)  than an upper surface (312) of the first fin (408’) distal from the substrate (300).
Regarding claim 13, Tung discloses a dummy fin (310) between the first fin (408’) and the second fin (508’), wherein the lower surface of the dielectric structure (304’’), (412) is in contact with the dummy fin (310).
Regarding claim 14, Tung discloses an isolation region (302) between the first fin (408’) and the second fin (508’), wherein the dielectric structure (304’’) extends into the isolation region (302).
Regarding claim 15, Tung discloses wherein the first width and the second width are measured along a first longitudinal direction of the first gate structure (414).
Regarding claim 16, Tung discloses wherein a third width of the upper portion of the dielectric structure (312) is a same as a fourth width of the lower portion (304’’), (412) of the dielectric structure, wherein the third width and the fourth width are 
Regarding claim 17, Tung disclose a semiconductor device comprising: a first fin (Fig.14, numeral 408’) over a substrate (300); a second fin (508’) over the substrate (300) and adjacent to the first fin (408’); a first gate structure  (414) over the first fin (408’); a second gate structure (514) over the second fin (508’) and laterally adjacent to the first gate structure (414), wherein the first gate structure (414) and the second gate structure (514) are aligned along a same line; and a dielectric structure (304’’), (412), (312)  interposed between and contacting the first gate structure (414) and the second gate structure (514), wherein in a cross-sectional view along a longitudinal axis of the first gate structure (414), an upper portion of dielectric structure (312) distal from the substrate (300) is narrower than a lower portion (304’’), (412) of the dielectric structure proximate to the substrate (300). 
Regarding claim 18, Tung discloses a dummy fin (310) between the first fin (408’) and the second fin (508’), wherein the dielectric structure (312), (412), (304’’) extends from an upper surface of the first gate structure (4140 distal from the substrate (300) to the dummy fin (310).
Regarding claim 19, Tung discloses a shallow-trench isolation (STI) region (302) between the first fin (408’) and the second fin (508’), wherein the dielectric structure (312), (412), (304) extends from an upper surface of the first gate (414) structure distal from the substrate (300) to the STI region (302).
Claim(s) 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang (US 2019/0131428).
Regarding claim 17, Huang discloses a semiconductor device comprising: a first fin (Fig.11, numeral 106) over a substrate (102); a second fin (106) over the substrate (102) and adjacent to the first fin (106); a first gate structure  (123b) over the first fin (106); a second gate structure (123b) over the second fin (106) and laterally adjacent to the first gate structure (123b), wherein the first gate structure (123b) and the second gate structure (123b) are aligned along a same line; and a dielectric structure (122), interposed between and contacting the first gate structure (123b) and the second gate structure (123b), wherein in a cross-sectional view along a longitudinal axis of the first gate structure (123b), an upper portion of dielectric structure (122) distal from the substrate (102) is narrower than a lower portion (122) of the dielectric structure proximate to the substrate 102). 
Regarding claim 20, Huang discloses a first gate spacer (Fig.11, 122a) on a first side of the first gate structure (123b); and a second gate spacer (122a) on a second side of the first gate structure (123B) opposing the first side ([0030]), wherein the dielectric structure (122) extends continuously from the first gate spacer (122a) to the second gate spacer (122a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung as applied to claim 1 above, and further in view of Danek (US 8, 685, 867).
Regarding claim 6, Tung does not disclose wherein the dielectric structure comprises a first dielectric material and a second dielectric material around the first dielectric material, wherein the first dielectric material and the second dielectric material comprise a same dielectric material but have different material densities.  
Tung however discloses that the dielectric structure is an interlayer dielectric layer ([0031]). And Danek discloses that the interlayer dielectric layer comprises a first dielectric material and a second dielectric material around the first dielectric material, wherein the first dielectric material and the second dielectric material comprise a same dielectric material but have different material densities (Abstract).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tung with Danek to have the dielectric structure comprises a first dielectric material and a second dielectric material around the first dielectric material, wherein the first dielectric material and the second dielectric material comprise a same dielectric material but have different material densities for the purpose of effective filling of dielectric material into gaps (Danek, column 1, lines 30-35).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung.
Regarding claim 8, Tung discloses wherein the lower portion of the dielectric structure (304’’), (412) has a first width along the first longitudinal direction, and the upper portion of the dielectric structure (312) has a second width along the first longitudinal direction.
Tung does not disclose wherein the first width is larger than the second width by about 2 nm to about 15 nm.  
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the t first and second widths to be in the claimed range for the purpose optimizing a space margin between first and second gates (Tung, [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891